[Cite as State v. Easley, 2016-Ohio-7271.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :
                                                                          No. 16AP-9
                 Plaintiff-Appellee,                :                 (C.P.C. No. 14CR-5362)
                                                                          No. 16AP-10
v.                                                  :                 (C.P.C. No. 14CR-5363)

Trevon Easley,                                      :               (REGULAR CALENDAR)

                 Defendant-Appellant.               :




                                             D E C I S I O N

                                     Rendered on October 11, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Valerie
                 Swanson, for appellee.

                 On brief: Timothy Young, Ohio Public Defender, and
                 Charlyn Bohland, for appellant.


                  APPEALS from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Trevon Easley, appeals from judgments of conviction
entered by the Franklin County Court of Common Pleas. In these appeals, he argues that
the Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch, erred when it relinquished jurisdiction of these cases and transferred them to the
common pleas court for prosecution as an adult. Because the juvenile court did not abuse
its discretion by relinquishing jurisdiction over appellant's cases, we affirm.
I. Factual and Procedural Background

        {¶ 2} In November 2013, two complaints were filed in the juvenile court alleging
that appellant was a delinquent child. Those complaints alleged that appellant committed
Nos. 16AP-9 and 16AP-10                                                                          2

counts of aggravated robbery and robbery in two separate incidents.1 The first incident
occurred when appellant agreed to sell gym shoes to another juvenile.                   During the
transaction, appellant punched the victim, pulled out a gun and pointed it at the victim,
and demanded the victim's cell phone and shoes. The second offense involved appellant
and others going to the house of one of appellant's friends. Appellant had lived in the
friend's house for a short time right before this incident occurred.                The individuals
knocked on the door and, brandishing a gun, demanded to come inside. Once inside the
house, appellant tied up the victim while the others went through the house stealing
property.2 They took electronics, jewelry, and guns. At the time of these offenses,
appellant was 15 years old.
          {¶ 3} The State of Ohio, pursuant to R.C. 2152.12(B) and Juv.R. 30, requested
that the juvenile court relinquish jurisdiction over the complaints and transfer the matters
to the Franklin County Court of Common Pleas for prosecution of appellant as an adult.
The juvenile court held a hearing on the state's motion to relinquish jurisdiction. At that
hearing, appellant called an expert witness, Dr. Bob Stinson, to testify about whether
appellant was amenable to treatment. Dr. Stinson evaluated appellant and also had other
test results available to assist him in the determination. Dr. Stinson opined that appellant
was amenable to treatment. (Sept. 29, 2014 Mot. Hearing at 13.) He based his opinion on
the fact that appellant has not had the benefit of previous treatment but had shown
openness to treatment and that he tested in the low to moderate risk class for
dangerousness and violent aggressiveness tendencies. At the end of the hearing, the
juvenile court concluded that appellant was not amenable to care or rehabilitation within
the juvenile system and the safety of the community may require that he be subject to
adult sanctions. Accordingly, the juvenile court transferred the cases to the common
pleas court for prosecution as an adult.
          {¶ 4} In the common pleas court, a grand jury indicted appellant in these two
cases with counts of aggravated burglary, aggravated robbery, robbery, kidnapping, and
theft, all with firearm specifications pursuant to R.C. 2941.145.                Although appellant


1 One complaint also contained the allegation that appellant kidnapped his victim to facilitate the

aggravated robbery.

2   These facts are gathered from appellant's plea hearing in the trial court.
Nos. 16AP-9 and 16AP-10                                                                   3

initially entered not guilty pleas to all the charges, he eventually withdrew his not guilty
pleas and entered guilty pleas in these cases to two counts of aggravated robbery with
firearm specifications and one count of kidnapping. The common pleas court accepted
his guilty pleas, found him guilty, and sentenced him to a jointly-recommended total
prison sentence of 12 years.
II. Appellant's Appeal

       {¶ 5} Appellant appeals from his convictions, seeking review of the juvenile
court's decision to transfer these cases to the common pleas court. Specifically, appellant
assigns the following error:
               The juvenile court abused its discretion when it determined
               that 15-year-old Trevon Easley was not amenable to treatment
               in the juvenile system, in violation of R.C. 2152.12(B);
               2152.121; Fifth and Fourteenth Amendments to the U.S.
               Constitution, and Article I, Section 10, Ohio Constitution.

   A. The Standard of Review

       {¶ 6} The Supreme Court of Ohio has consistently applied the abuse-of-discretion
standard in the review of discretionary-transfer proceedings from juvenile court to the
general division of common pleas court. In re M.P., 124 Ohio St. 3d 445, 2010-Ohio-599,
¶ 14; State v. Watson, 47 Ohio St. 3d 93, 95 (1989); State v. Carmichael, 35 Ohio St. 2d 1
(1973), paragraphs one and two of the syllabus. "[A]n amenability hearing is a broad
assessment of individual circumstances and is inherently individualized and fact-based.
Thus, a juvenile court's determination regarding a child's amenability to rehabilitation in
the juvenile system is reviewed by an appellate court under an abuse-of-discretion
standard." In re M.P. at ¶ 14. This court agrees. State v. Morgan, 10th Dist. No. 13AP-
620, 2014-Ohio-5661, ¶ 30. Although an abuse of discretion is typically defined as an
unreasonable, arbitrary, or unconscionable decision, no court has the authority, within its
discretion, to commit an error of law. State v. Moncrief, 10th Dist. No. 13AP-391, 2013-
Ohio-4571, ¶ 7.
   B. The Transfer Process

       {¶ 7}   R.C. 2152.12 governs the transfer of a child from the juvenile court to the
general division of the common pleas court to be prosecuted as an adult. Morgan at ¶ 30;
State v. Allen, 12th Dist. No. CA2007-04-085, 2008-Ohio-1885, ¶ 7. As relevant here,
Nos. 16AP-9 and 16AP-10                                                                     4

appellant was eligible for discretionary transfer pursuant to R.C. 2152.12(B), which
provides that the juvenile court may transfer the case if it finds that the child was 14 years
of age or older at the time of the offense; there is probable cause to believe the child
committed the offense; and the child is not amenable to care or rehabilitation within the
juvenile system, and the safety of the community may require that the child be subject to
adult sanctions. Because appellant was 15 years old at the time of the offenses, the initial
step in the transfer process is to determine whether probable cause exists to believe the
child committed the act alleged. R.C. 2152.12(B)(2); State v. Phillips, 12th Dist. No.
CA2009-03-001, 2010-Ohio-2711, ¶ 10.         Appellant does not dispute the existence of
probable cause.
       {¶ 8} The next step in the process requires the juvenile court to conduct a hearing
to determine whether the child is amenable to care or rehabilitation within the juvenile
system. R.C. 2152.12(B)(3). In making this determination, the court is required to
consider whether the factors indicating that the case should be transferred outweigh the
factors indicating that the case should not be transferred. State v. Erwin, 10th Dist. No.
09AP-918, 2012-Ohio-776, ¶ 8; Allen at ¶ 7. The statutes are silent with regard to how a
juvenile court should weigh these factors. Thus, the juvenile court has the discretion to
determine how much weight should be accorded to any given factor. State v. Marshall,
1st Dist. No. C-150383, 2016-Ohio-3184, ¶ 15, citing Morgan at ¶ 37.
       {¶ 9} R.C. 2152.12(D) sets forth the factors that a court must consider in favor of
transferring a juvenile:
              (1) The victim of the act charged suffered physical or
              psychological harm, or serious economic harm, as a result of
              the alleged act.

              (2) The physical or psychological harm suffered by the victim
              due to the alleged act of the child was exacerbated because of
              the physical or psychological vulnerability or the age of the
              victim.

              (3) The child's relationship with the victim facilitated the act
              charged.

              (4) The child allegedly committed the act charged for hire or
              as a part of a gang or other organized criminal activity.
Nos. 16AP-9 and 16AP-10                                                              5

              (5) The child had a firearm on or about the child's person or
              under the child's control at the time of the act charged, the act
              charged is not a violation of section 2923.12 of the Revised
              Code, and the child, during the commission of the act
              charged, allegedly used or displayed the firearm, brandished
              the firearm, or indicated that the child possessed a firearm.

              (6) At the time of the act charged, the child was awaiting
              adjudication or disposition as a delinquent child, was under a
              community control sanction, or was on parole for a prior
              delinquent child adjudication or conviction.

              (7) The results of any previous juvenile sanctions and
              programs indicate that rehabilitation of the child will not
              occur in the juvenile system.

              (8) The child is emotionally, physically, or psychologically
              mature enough for the transfer.

              (9) There is not sufficient time to rehabilitate the child within
              the juvenile system.

       {¶ 10} R.C. 2152.12(E) sets forth the factors that a court must consider against
transferring a juvenile:
              (1) The victim induced or facilitated the act charged.

              (2) The child acted under provocation in allegedly committing
              the act charged.

              (3) The child was not the principal actor in the act charged, or,
              at the time of the act charged, the child was under the
              negative influence or coercion of another person.

              (4) The child did not cause physical harm to any person or
              property, or have reasonable cause to believe that harm of that
              nature would occur, in allegedly committing the act charged.

              (5) The child previously has not been adjudicated a delinquent
              child.

              (6) The child is not emotionally, physically, or psychologically
              mature enough for the transfer.

              (7) The child has a mental illness or is a mentally retarded
              person.
Nos. 16AP-9 and 16AP-10                                                                             6

               (8) There is sufficient time to rehabilitate the child within the
               juvenile system and the level of security available in the
               juvenile system provides a reasonable assurance of public
               safety.

       {¶ 11} These statutes also allow for the trial court to consider any other relevant
factors. State v. Johnson, 8th Dist. No. 99377, 2015-Ohio-96, ¶ 35.
    C. Analysis

       {¶ 12} At the end of the hearing on the state's motion, the juvenile court went
through the statutory factors and considered whether they applied to appellant's case.
Specifically, the court noted the following R.C. 2152.12(D) factors that weighed in favor of
a transfer: (1) the victim suffered emotional and economic harm due to appellant's
stealing property and holding the victim up at gunpoint; (2) the harm was exacerbated
because of the age of the victims, as all the victims were under 18 and one who had
property taken was 12;3 (3) appellant's relationship with the victim facilitated the offense,
as appellant was friends with the victims of the second incident; (5) appellant had a gun
with him during the offenses; and last, (8) appellant is emotionally, physically, and
psychologically mature enough for a transfer. The trial court determined that the other
four factors were not applicable. (Mot. Hearing at 47-51.) The trial court also considered
appellant's behavior while in custody, which included two incident reports. See R.C.
2152.12(D) (juvenile court may consider other relevant factors). The juvenile court then
considered the R.C. 2152.12(E) factors that weighed against transfer: (5) appellant had not
previously been adjudicated a delinquent child; and (8) there was sufficient time to
rehabilitate appellant in the juvenile system. Id. at 51-53. The juvenile court found that
none of the other factors against a transfer were applicable.
       {¶ 13} The juvenile court concluded that the factors were "overwhelmingly in favor
of transfer" and, therefore, ordered that appellant's cases be transferred to the common
pleas court for prosecution as an adult. Appellant argues that this decision was an abuse
of discretion. Specifically, he argues that the juvenile court disregarded the statute's
presumption to retain juveniles in the juvenile system and the expert opinion that
appellant was amenable to treatment in the juvenile system. He also argues that the

3 The juvenile court initially made reference to this factor but ultimately refused to apply it in its
consideration.
Nos. 16AP-9 and 16AP-10                                                                     7

juvenile court failed to consider whether juvenile dispositions would be able to
rehabilitate him and how he would fare in the adult criminal system.             We are not
persuaded by appellant's arguments.
       {¶ 14} First, appellant does not provide any legal support for his claim that these
statutes contain a presumption in favor of retaining jurisdiction in the juvenile system.
Although the juvenile court must always be mindful of the most important purpose
behind the transfer determination, which is, "the assessment of the probability of
rehabilitating the child within the juvenile justice system" Phillips at ¶ 39, citing State v.
Adams, 69 Ohio St. 2d 120, 123 (1982), neither this purpose nor R.C. 2152.12 itself create a
presumption for the juvenile court to retain jurisdiction in these cases.
       {¶ 15} Second, while the juvenile court disagreed with the expert's opinion
regarding appellant's amenability for treatment, "the juvenile court is not bound by expert
opinion, and may assign any weight to expert opinion that it deems appropriate." State v.
Reeder, 10th Dist. No. 15AP-203, 2016-Ohio-212, ¶ 24 (affirming bindover where juvenile
court disagreed with expert opinion about amenability); Morgan at ¶ 37 (same); Allen at
¶ 12 ("It is well-established that a juvenile court is not bound by expert opinions in
determining the amenability of a juvenile.").
       {¶ 16} Last, appellant argues that the juvenile court failed to consider the
dispositional options within the juvenile system. Appellant's focus in this argument is the
trial court's apparent finding that he could not be rehabilitated in the juvenile system in a
timely manner and his insistence that the juvenile system is more appropriate for him as
recommended by the opinion of his expert. The juvenile court, however, did find that
there was enough time for appellant to be rehabilitated in the juvenile system and
considered this as a factor weighing against transfer. (Mot. Hearing at 51.) Additionally,
his disagreement with the transfer does not demonstrate that the juvenile court abused its
discretion by rejecting the expert testimony and, instead, transferring appellant to the
adult system. Appellant also argues that the juvenile court failed to consider how he
would fare in the adult criminal system. We disagree. The juvenile court concluded that
appellant was emotionally, physically, and psychologically mature enough for the
Nos. 16AP-9 and 16AP-10                                                                                8

transfer.4 The juvenile court based this conclusion on Dr. Stinson's testimony indicating
appellant had tested in the high range of maturity. (Mot. Hearing at 20.) This conclusion
necessarily encompasses a consideration of how the trial court thought appellant would
fare in the adult system.
        {¶ 17} For all these reasons, we overrule appellant's assignment of error.
III. Conclusion

        {¶ 18} The juvenile court properly and thoughtfully considered all the appropriate
factors in determining whether appellant should be transferred to the common pleas
court for prosecution. As a result, its decision to transfer appellant to the adult system
was not an abuse of discretion. Accordingly, we overrule appellant's assignment of error
and affirm the judgments of the Franklin County Court of Common Pleas.
                                                                                Judgments affirmed.
                              BROWN and BRUNNER, JJ., concur.




4 Appellant does not contest that finding per se, but rather presents a significant amount of outside

information, such as law review articles and government publications, that he did not present to the
juvenile court about how children generally react to transfers to the adult criminal system. Because that
information was not presented to the juvenile court, we will not consider it here.